— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court at Special Term, entered in Albany County) to review a determination of the State Tax Commission which sustained an unincorporated business tax assessment imposed under article 23 of the Tax Law. Petitioner was a sales representative for several women’s wear merchandisers during the period of 1966 through 1972. The relevant and material facts regarding his status as an employee or unincorporated business are not substantially different from those only recently considered in the case of Matter of Minkin v State Tax Comm. (60 AD2d 420, affd 45 NY2d 991). The confirmance of the assessment in the Minkin case requires the same result herein (see, also, Matter of Liberman v Gallman, 41 NY2d 774). Determination confirmed, and petition dismissed, without costs. Mahoney, P. J., Greenblott, Sweeney, Mikoll and Herlihy, JJ., concur.